Exhibit 10.7

 

EXECUTION VERSION

 

This GUARANTY OF MASTER LEASE (this “Guaranty”), is made and entered into as of
the 15th day of October, 2018 by and between Penn National Gaming, Inc., a
Pennsylvania corporation (“Guarantor”), and Gold Merger Sub, LLC, a Delaware
limited liability company (“Landlord”).

 

RECITALS

 

A.                                    Landlord’s predecessor, Pinnacle
Entertainment, Inc. and Pinnacle MLS, LLC, a Delaware limited liability company
(“Tenant”) have entered into that certain Master Lease dated as of April 28,
2016, as amended by that certain First Amendment to Master Lease, dated as of
August 29, 2016, that certain Second Amendment to Master Lease, dated as of
October 25, 2016, that certain Third Amendment to Master Lease, dated as of
March 24, 2017 and that certain Fourth Amendment to Master Lease, dated as of
the date hereof (as may be amended, restated, supplemented, waived or otherwise
modified from time to time, the “Master Lease”).  All capitalized terms used and
not otherwise defined herein shall have the same meanings given such terms in
the Master Lease.

 

B.                                    Guarantor is an affiliate of the Tenant,
will derive substantial benefits from the Master Lease and acknowledges and
agrees that this Guaranty is given in accordance with the requirements of the
Master Lease and that Landlord would not have been willing to enter into the
Master Lease unless such Guarantor was willing to execute and deliver this
Guaranty.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of Landlord entering into the Master Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:

 

1.                                      Guaranty.  In consideration of the
benefit derived or to be derived by it therefrom, as to the Master Lease, from
and after the Commencement Date thereof, Guarantor hereby unconditionally and
irrevocably guarantees, as a primary obligor and not merely as a surety, (i) the
payment when due of all Rent and all other sums payable by Tenant under the
Master Lease, and (ii) the faithful and prompt performance when due of each and
every one of the terms, conditions and covenants to be kept and performed by
Tenant and its Affiliates under the Master Lease, including without limitation
all indemnification obligations, insurance obligations, and all obligations to
operate, rebuild, restore or replace any facilities or improvements now or
hereafter located on the Leased Property covered by the Master Lease
(collectively, the “Obligations”).  In the event of the failure of Tenant to pay
any such Rent or other sums, or to render any other performance required of
Tenant and its Affiliates under the Master Lease, when due or within any
applicable cure period, Guarantor shall forthwith perform or cause to be
performed all provisions of the Master Lease to be performed by Tenant and its
Affiliates thereunder, and pay all reasonable costs of collection or enforcement
and other damages that may result from the nonperformance thereof to the full
extent provided under the Master Lease.  As to the Obligations, Guarantor’s
liability under this Guaranty is without limit except as provided in Section 12
hereof.  Guarantor agrees that its guarantee provided herein constitutes a
guarantee of payment when due and not of collection.

 

--------------------------------------------------------------------------------


 

2.                                      Survival of Obligations.  The
obligations of Guarantor under this Guaranty shall survive and continue in full
force and effect notwithstanding:

 

(a)                                 any amendment, modification, or extension of
the Master Lease pursuant to its terms;

 

(b)                                 any compromise, release, consent, extension,
indulgence or other action or inaction in respect of any terms of the Master
Lease or any other guarantor;

 

(c)                                  any substitution or release, in whole or in
part, of any security for this Guaranty which Landlord may hold at any time;

 

(d)                                 any exercise or non-exercise by Landlord of
any right, power or remedy under or in respect of the Master Lease or any
security held by Landlord with respect thereto, or any waiver of any such right,
power or remedy;

 

(e)                                  any bankruptcy, insolvency, reorganization,
arrangement, adjustment, composition, liquidation, or the like of Tenant or any
other guarantor;

 

(f)                                   any limitation of Tenant’s liability under
the Master Lease or any limitation of Tenant’s liability thereunder which may
now or hereafter be imposed by any statute, regulation or rule of law, or any
illegality, irregularity, invalidity or unenforceability, in whole or in part,
of the Master Lease or any term thereof;

 

(g)                                  subject to Section 13 hereof, any sale,
lease, or transfer of all or any part of any interest in any Facility or any or
all of the assets of Tenant to any other person, firm or entity other than to
Landlord;

 

(h)                                 any act or omission by Landlord with respect
to any of the security instruments or any failure to file, record or otherwise
perfect any of the same;

 

(i)                                     any extensions of time for performance
under the Master Lease;

 

(j)                                    the release of Tenant from performance or
observation of any of the agreements, covenants, terms or conditions contained
in the Master Lease by operation of law or otherwise;

 

(k)                                 the fact that Tenant may or may not be
personally liable, in whole or in part, under the terms of the Master Lease to
pay any money judgment;

 

(l)                                     the failure to give Guarantor any notice
of acceptance, default or otherwise;

 

(m)                             any other guaranty now or hereafter executed by
Guarantor or anyone else in connection with the Master Lease;

 

(n)                                 any rights, powers or privileges Landlord
may now or hereafter have against any other person, entity or collateral; or

 

2

--------------------------------------------------------------------------------


 

(o)                                 any other circumstances, whether or not
Guarantor had notice or knowledge thereof.

 

3.                                      Primary Liability.  The liability of
Guarantor with respect to the Master Lease shall be primary, direct and
immediate, and Landlord may proceed against Guarantor:  (a) prior to or in lieu
of proceeding against Tenant, its assets, any security deposit, or any other
guarantor; and (b) prior to or in lieu of pursuing any other rights or remedies
available to Landlord.  All rights and remedies afforded to Landlord by reason
of this Guaranty or by law are separate, independent and cumulative, and the
exercise of any rights or remedies shall not in any way limit, restrict or
prejudice the exercise of any other rights or remedies.

 

In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions are brought against Tenant.  Landlord
may maintain successive actions for other defaults.  Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.

 

4.                                      Obligations Not Affected.  In such
manner, upon such terms and at such times as Landlord in its sole discretion
deems necessary or expedient, and without notice to any Guarantor, Landlord
may:  (a) amend, alter, compromise, accelerate, extend or change the time or
manner for the payment or the performance of any Obligation hereby guaranteed;
(b) extend, amend or terminate the Master Lease; or (c) release Tenant by
consent to any assignment (or otherwise) as to all or any portion of the
Obligations hereby guaranteed, in each case pursuant to the terms of the Master
Lease.  Any exercise or non-exercise by Landlord of any right hereby given
Landlord, dealing by Landlord with any Guarantor or any other guarantor, Tenant
or any other person, or change, impairment, release or suspension of any right
or remedy of Landlord against any person including Tenant and any other
guarantor will not affect any of the Obligations of any Guarantor hereunder or
give any Guarantor any recourse or offset against Landlord.

 

5.                                      Waiver.  With respect to the Master
Lease, Guarantor hereby waives and relinquishes all rights and remedies accorded
by applicable law to sureties and/or guarantors or any other accommodation
parties, under any statutory provisions, common law or any other provision of
law, custom or practice, and agrees not to assert or take advantage of any such
rights or remedies including, but not limited to:

 

(a)                                 any right to require Landlord to proceed
against Tenant or any other person or to proceed against or exhaust any security
held by Landlord at any time or to pursue any other remedy in Landlord’s power
before proceeding against such Guarantor or to require that Landlord cause a
marshaling of Tenant’s assets or the assets, if any, given as collateral for
this Guaranty or to proceed against Tenant and/or any collateral, including
collateral, if any, given to secure such Guarantor’s obligation under this
Guaranty, held by Landlord at any time or in any particular order;

 

(b)                                 any defense that may arise by reason of the
incapacity or lack of authority of any other person or persons;

 

3

--------------------------------------------------------------------------------


 

(c)                                  notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of Tenant, Landlord, any creditor of Tenant or such
Guarantor or on the part of any other person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Landlord or in connection with any obligation hereby guaranteed;

 

(d)                                 any defense based upon an election of
remedies by Landlord which destroys or otherwise impairs the subrogation rights
of such Guarantor or the right of such Guarantor to proceed against Tenant for
reimbursement, or both;

 

(e)                                  any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal;

 

(f)                                   any duty on the part of Landlord to
disclose to such Guarantor any facts Landlord may now or hereafter know about
Tenant, regardless of whether Landlord has reason to believe that any such facts
materially increase the risk beyond that which such Guarantor intends to assume
or has reason to believe that such facts are unknown to such Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that such Guarantor is fully responsible for being and
keeping informed of the financial condition of Tenant and of all circumstances
bearing on the risk of non-payment or non-performance of any Obligations or
indebtedness hereby guaranteed;

 

(g)                                  any defense arising because of Landlord’s
election, in any proceeding instituted under the federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the federal Bankruptcy Code;

 

(h)                                 any defense based on any borrowing or grant
of a security interest under Section 364 of the federal Bankruptcy Code; and

 

(i)                                     all rights and remedies accorded by
applicable law to guarantors, including without limitation, any extension of
time conferred by any law now or hereafter in effect and any requirement or
notice of acceptance of this Guaranty or any other notice to which the
undersigned may now or hereafter be entitled to the extent such waiver of notice
is permitted by applicable law.

 

6.                                      Information.  Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Tenant and each other guarantor, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that the Landlord will not have any duty to advise
Guarantor of information regarding such circumstances or risks.

 

7.                                      No Subrogation.  Until all Obligations
of Tenant under the Master Lease have been satisfied and discharged in full,
Guarantor shall have no right of subrogation and waives any right to enforce any
remedy which Landlord now has or may hereafter have against Tenant and any
benefit of, and any right to participate in, any security now or hereafter held
by Landlord with respect to the Master Lease.

 

4

--------------------------------------------------------------------------------


 

8.                                      Agreement to Comply with terms of Master
Lease.  Guarantor hereby agrees (a) to comply with all terms of the Master Lease
applicable to it, (b) that it shall take no action, and that it shall not omit
to take any action, which action or omission, as applicable, would cause a
breach of the terms of the Master Lease and (c) that it shall not commence an
involuntary proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of the Tenant or any of its
Subsidiaries, or of a substantial part of the property or assets of the Tenant
or any of its Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Tenant or any of its Subsidiaries or for a substantial part of the property
or assets of the Tenant or any of its Subsidiaries.

 

9.                                      Agreement to Pay; Contribution;
Subordination.  Without limitation of any other right of the Landlord at law or
in equity, upon the failure of Tenant to pay any Obligation when and as the same
shall become due, Guarantor hereby promises to and will forthwith pay, or cause
to be paid, to the Landlord in cash the amount of such unpaid Obligation. 
Guarantor hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to the Landlord under this Guaranty,
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other guarantor so as to maximize the aggregate amount paid to the
Landlord in respect of this Guaranty and in respect of the Master Lease.  Upon
payment by Guarantor of any sums to the Landlord as provided above, all rights
of Guarantor against the Tenant or any other guarantor arising as a result
thereof by way of subrogation, contribution, reimbursement, indemnity or
otherwise shall be subject to the limitations set forth in this Section 9.  If
for any reason whatsoever Tenant or any other guarantor now or hereafter becomes
indebted to Guarantor or any Affiliate of Guarantor, such indebtedness and all
interest thereon shall at all times be subordinate to Tenant’s obligation to
Landlord to pay as and when due in accordance with the terms of the Master Lease
the guaranteed Obligations, it being understood that Guarantor and each
Affiliate of Guarantor shall be permitted to receive payments from the Tenant or
any other guarantor on account of such obligations except during the continuance
of an Event of Default under the Master Lease relating to failure to pay amounts
due under the Master Lease.  During any time in which an Event of Default
relating to failure to pay amounts due under the Master Lease has occurred and
is continuing under the Master Lease (and provided that Guarantor has received
written notice thereof), Guarantor agrees to make no claim for such indebtedness
that does not recite that such claim is expressly subordinate to Landlord’s
rights and remedies under the Master Lease.

 

10.                               Application of Payments.  With respect to the
Master Lease, and with or without notice to Guarantor, Landlord, in Landlord’s
sole discretion and at any time and from time to time and in such manner and
upon such terms as Landlord deems appropriate, may (a) apply any or all payments
or recoveries following the occurrence and during the continuance of an Event of
Default from Tenant or from any other guarantor under any other instrument or
realized from any security, in such manner and order of priority as Landlord may
determine, to any indebtedness or other obligation of Tenant with respect to the
Master Lease and whether or not such indebtedness or other obligation is
guaranteed hereby or is otherwise secured, and (b) refund to Tenant any payment
received by Landlord under the Master Lease.

 

5

--------------------------------------------------------------------------------


 

11.                               Guaranty Default.  Upon the failure of any
Guarantor to pay the amounts required to be paid hereunder when due following
the occurrence and during the continuance of an Event of Default under the
Master Lease, Landlord shall have the right to bring such actions at law or
inequity, including appropriate injunctive relief, as it deems appropriate to
compel compliance, payment or deposit, and among other remedies to recover its
reasonable attorneys’ fees in any proceeding, including any appeal therefrom and
any post judgment proceedings.

 

12.                               Maximum Liability.  Guarantor and, by its
acceptance of the guarantees provided herein, Landlord, hereby confirms that it
is the intention of all such persons that the guarantees provided herein and the
obligations of Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the United States Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to the
guarantees provided herein and the obligations of Guarantor hereunder.  To
effectuate the foregoing intention, Landlord hereby irrevocably agrees that the
obligations of Guarantor under this Guaranty shall be limited to the maximum
amount as will result in such obligations not constituting a fraudulent transfer
or conveyance.

 

13.                               Release.  Guarantor shall automatically be
released from its obligations hereunder (other than with respect to amounts then
due and payable by Guarantor) upon the consummation of any transaction permitted
by the Master Lease, the result of which is that the Tenant ceases to be a
Subsidiary of Guarantor and ceases to be owned by Guarantor; provided that the
Landlord shall have consented to such transaction to the extent such consent is
required by the terms of the Master Lease; and provided further that a Change in
Control (and any transaction related thereto) shall not be deemed to be
permitted by the Master Lease without Landlord consent except to the extent any
actual or deemed assignment under the Master Lease relating to such Change in
Control is permitted under the Master Lease; and provided further that no
release of Guarantor shall be permitted to occur in a Foreclosure COC or
Foreclosure Assignment.

 

14.                               Notices.  Any notice, request or other
communication to be given by any party hereunder shall be in writing and shall
be sent by registered or certified mail, postage prepaid and return receipt
requested, by hand delivery or express courier service, by facsimile
transmission or by an overnight express service to the following address:

 

To Guarantor:

 

Penn National Gaming, Inc.

 

 

825 Berkshire Boulevard, Suite 200

 

 

Wyomissing, Pennsylvania 19610

 

 

Attention:

General Counsel

 

 

Facsimile:

(610) 373-4966

 

 

E-mail:

Carl.Sottosanti@pngaming.com

 

 

 

With a copy to: (that shall not constitute notice)

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York New York 10019

 

Attention:

Daniel A. Neff

 

 

Gregory E. Ostling

 

 

Facsimile:

(212) 403-2000

 

 

E-mail:

DANeff@wlrk.com

 

 

 

GEOstling@wlrk.com

 

6

--------------------------------------------------------------------------------


 

To Landlord (after the Consummation of the Merger Transaction, as Defined in the
Master Lease):

 

Gold Merger Sub, LLC

 

c/o Gaming and Leisure Properties, Inc.

 

825 Berkshire Blvd., Suite 400

 

Wyomissing, Pennsylvania 19610

 

 

Attention:

Chief Executive Officer

 

 

Facsimile:

(610) 401-2901

 

 

 

 

And with copy to (which shall not constitute notice):

 

 

 

or to such other address as either party may hereafter designate.  Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery.  If
delivery is refused, Notice shall be deemed to have been given on the date
delivery was first attempted.  Notice sent by facsimile transmission shall be
deemed given upon confirmation that such Notice was received at the number
specified above or in a Notice to the sender.

 

15.                               Miscellaneous.

 

(a)                                 No term, condition or provision of this
Guaranty may be waived except by an express written instrument to that effect
signed by Landlord.  No waiver of any term, condition or provision of this
Guaranty will be deemed a waiver of any other term, condition or provision,
irrespective of similarity, or constitute a continuing waiver of the same term,
condition or provision, unless otherwise expressly provided.  No term, condition
or provision of this Guaranty may be amended or modified with respect to any
Guarantor except by an express written instrument to that effect signed by
Landlord and the applicable Guarantor to which such amendment or modification is
to be effective.

 

(b)                                 If any one or more of the terms, conditions
or provisions contained in this Guaranty is found in a final award or judgment
rendered by any court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining terms, conditions and provisions of this Guaranty shall not in any way
be affected or impaired thereby, and this Guaranty shall be interpreted and
construed as if the invalid, illegal, or unenforceable term, condition or
provision had never been contained in this Guaranty.

 

(c)                                  THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE
LAWS OF THE STATE WHERE THE LEASED PROPERTY IS LOCATED SHALL GOVERN THIS
AGREEMENT TO THE EXTENT NECESSARY (I) TO OBTAIN THE BENEFIT OF THE RIGHTS AND
REMEDIES SET FORTH HEREIN WITH RESPECT TO ANY OF THE LEASED PROPERTY AND
(II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE

 

7

--------------------------------------------------------------------------------


 

GOVERNED BY THE LAWS OF THE STATE.  GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK.  GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY.  GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER
ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND IRREVOCABLY
WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE TERMS
HEREOF, LOCATED IN THE STATE.

 

(d)                                 GUARANTOR, BY ITS EXECUTION OF THIS
GUARANTY, AND LANDLORD, BY ITS ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE TRIAL
BY JURY AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING
ON, UNDER, OUT OF, BY REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE
INTERPRETATION, BREACH OR ENFORCEMENT THEREOF.

 

(e)                                  In the event of any suit, action,
arbitration or other proceeding to interpret this Guaranty, or to determine or
enforce any right or obligation created hereby, the prevailing party in the
action shall recover such party’s reasonable costs and expenses incurred in
connection therewith, including, but not limited to, reasonable attorneys’ fees
and costs of appeal, post judgment enforcement proceedings (if any) and
bankruptcy proceedings (if any).  Any court, arbitrator or panel of arbitrators
shall, in entering any judgment or making any award in any such suit, action,
arbitration or other proceeding, in addition to any and all other relief awarded
to such prevailing party, include in such judgment or award such party’s
reasonable costs and expenses as provided in this Section 15(e).

 

(f)                                   Guarantor (i) represents that it has been
represented and advised by counsel in connection with the execution of this
Guaranty; (ii) acknowledges receipt of a copy of the Master Lease; and
(iii) further represents that such Guarantor has been advised by counsel with
respect thereto.  This Guaranty shall be construed and interpreted in accordance
with the plain meaning of its language, and not for or against such Guarantor or
Landlord, and as a whole, giving effect to all of the terms, conditions and
provisions hereof.

 

(g)                                  Except as provided in any other written
agreement now or at any time hereafter in force between Landlord and any
Guarantor, this Guaranty shall constitute the entire agreement of Guarantor with
Landlord with respect to the subject matter hereof, and no representation,
understanding, promise or condition concerning the subject matter hereof will be
binding upon Landlord or any Guarantor unless expressed herein.

 

(h)                                 All stipulations, obligations, liabilities
and undertakings under this Guaranty shall be binding upon Guarantor and its
respective successors and assigns and shall inure to the benefit of Landlord and
to the benefit of Landlord’s successors and assigns.

 

8

--------------------------------------------------------------------------------


 

(i)                                     Whenever the singular shall be used
hereunder, it shall be deemed to include the plural (and vice-versa) and
reference to one gender shall be construed to include all other genders,
including neuter, whenever the context of this Guaranty so requires. 
Section captions or headings used in the Guaranty are for convenience and
reference only, and shall not affect the construction thereof.

 

(j)                                    This Guaranty may be executed in any
number of counterparts, each of which shall be a valid and binding original, but
all of which together shall constitute one and the same instrument.

 

[Signature Page to Follow]

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

GUARANTOR:

 

Penn National Gaming, Inc.,

a Pennsylvania corporation

 

 

By:

/s/ Carl Sottosanti

 

Name:

Carl Sottosanti

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

[Signature Page to Guaranty of Pinnacle Master Lease]

 

--------------------------------------------------------------------------------



 

LANDLORD:

 

Gold Merger Sub, LLC

a Delaware limited liability company

 

 

By:

/s/ Brandon J. Moore

 

Name:

Brandon J. Moore

 

Title:

Secretary

 

 

[Signature Page to Guaranty of Pinnacle Master Lease]

 

--------------------------------------------------------------------------------